DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         BRYAN C. DONAHUE,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2148

                            [January 6, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 1998CF004833AXXXMB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   The Florida Supreme Court quashed this Court’s decision in Donahue
v. State, 257 So. 3d 1083 (Fla. 4th DCA 2018), and remanded for
reconsideration upon application of Pedroza v. State, 291 So. 3d 541
(Fla. 2020). We affirm. Under Pedroza, appellant’s concurrent thirty-year
prison sentences for homicide and non-homicide offenses are not the
functional equivalent of a life sentence, and Graham v. Florida, 560 U.S.
48 (2010), and Miller v. Alabama, 567 U.S. 460 (2012), are not implicated.

   Affirmed.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.